                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 United States of America,                                      Case No. 18-cr-307 (DSD/TNL)

                       Plaintiff,

        v.                                                                  ORDER

 Lennie Dwayne Brooks (1),
 Randy Lorenzo Brooks (2), and
 Autumn Marie Nichols (3),

                       Defendants.


       This matter comes before the Court on two motions by the Government: Motion of

the United States to Exclude Time Under the Speedy Trial Act (ECF No. 100) and Motion

to Continue Pretrial Motions Hearing (ECF No. 101). Presently, the motions hearing in

this case is set for February 28, 2019. The Government states that its ongoing investigation

into whether Defendants are responsible for additional related offenses “has involved the

execution of additional search warrants that have not yet been disclosed to the [D]efendants

in discovery.” (ECF No. 100 at 1.) Further, “[b]ased on the results of these additional

searches, the [G]overnment intends to seek a superseding indictment during the week of

March 18, 2019.” (ECF No. 100.)

       The Government moves to continue the motions hearing until after the return of the

superseding indictment and disclosure of additional discovery. (ECF No. 100, 101.) The

Government asserts “that the proposed continuance would be in the interest of justice

because it would allow all pretrial suppression issues to be litigated at the same time, rather
than piecemeal,” and “would also serve the goal of judicial efficiency.” (ECF No. 100 at

2.) The Government has conferred with counsel for Defendants, and all “prefer to postpone

the currently scheduled motions hearing until after the return of the superseding indictment

and the disclosure of any additional discovery pertaining to any new counts.” (ECF No.

100 at 2.) “Defense counsel have authorized the [Government] to represent that they

concur in this motion for a continuance.” (ECF No. 101 at 1.)

       Pursuant to 18 U.S.C. § 3161(h), this Court finds that the ends of justice served by

granting a continuance outweigh the best interests of the public and Defendants in a speedy

trial and such continuance is necessary to provide the parties and their respective counsel

the time necessary for effective preparation and to make efficient use of the parties’

resources. The Court further finds that such continuance is not due to a lack of diligent

preparation. Based on all the files, records, and proceedings herein, IT IS HEREBY

ORDERED that:

       1. The Motion of the United States to Exclude Time Under the Speedy Trial Act
          (ECF No. 100) is GRANTED.

       2. The Government’s Motion to Continue Pretrial Motions Hearing (ECF No. 101)
          is GRANTED.

       3. The period of time from February 27 through May 17, 2019, shall be excluded
          from Speedy Trial Act computations in this case.

       4. The Government must make all disclosures required by Federal Rule of Criminal
          Procedure 16(a) by April 5, 2019. D. Minn. LR 12.1(a)(1). In order to avoid
          the need for a recess of the motions hearing, the Government is requested to
          make, by April 5, 2019, all disclosures which will be required by Fed. R. Crim.
          P. 26.2 and 12(h).

       5. Defendants must make all disclosures required by Federal Rule of Criminal
          Procedure 16(b) by April 12, 2019. D. Minn. LR 12.1(a)(2).

                                             2
           6. All motions in the above-entitled case shall be filed and served consistent with
              Federal Rules of Criminal Procedure 12(b) and 47 on or before April 19, 2019.
              D. Minn. LR 12.1(c)(1). Two courtesy copies of all motions and responses shall
              be delivered directly to the chambers of Magistrate Judge Leung. 1

           7. Counsel shall electronically file a letter on or before April 19, 2019,
              indicating whether the presently filed motions shall apply to any
              superseding indictment.

           8. Counsel shall electronically file a letter on or before April 19, 2019, if no
              motions will be filed and there is no need for hearing.

           9. All responses to motions shall be filed by May 3, 2019. D. Minn. LR 12.1(c)(2).

           10. Any Notice of Intent to Call Witnesses shall be filed by May 3, 2019. D. Minn.
               LR. 12.1(c)(3)(A).

           11. Any Responsive Notice of Intent to Call Witnesses shall be filed by May 8,
               2019. D. Minn. LR 12.1(c)(3)(B).

           12. A motions hearing will be held pursuant to Federal Rules of Criminal Procedure
               12(c) where:

                   a.      The government makes timely disclosures and Defendant pleads
                           particularized matters for which an evidentiary hearing is necessary;
                           or

                   b.      Oral argument is requested by either party in its motion, objection or
                           response pleadings.

           13. If required, the motions hearing shall be heard before Magistrate Judge Tony N.
               Leung on May 17, 2019, at 10:00 a.m., in Courtroom 9W, U.S. Courthouse,
               300 South Fourth Street, MINNEAPOLIS, Minnesota 55415.




1
    U.S. Mail or hand-deliver to 300 South Fourth Street, Chambers 9W, Minneapolis, MN 55415.

                                                        3
      14. TRIAL:

            a.     IF NO PRETRIAL MOTIONS ARE FILED BY DEFENDANT,
                   the following trial and trial-related dates are:

                   All voir dire questions and jury instructions must be submitted to
                   District Judge David S. Doty on or before July 8, 2019.

                   This case must commence trial on July 15, 2019 at 9:30 a.m.,
                   before District Judge Doty in Courtroom 14W, U.S. Courthouse, 300
                   South Fourth Street, MINNEAPOLIS, Minnesota.

            b.     IF PRETRIAL MOTIONS ARE FILED, the trial date, and other
                   related dates, will be rescheduled following the ruling on pretrial
                   motions. Counsel must contact the Courtroom Deputy for
                   District Judge Doty to confirm the new trial date.




Dated: February    27     , 2019                      s/ Tony N. Leung
                                               Tony N. Leung
                                               United States Magistrate Judge
                                               District of Minnesota


                                               United States v. Brooks et al.
                                               Case No. 18-cr-307 (DSD/TNL)




                                          4
